Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  158599(124)(130)(132)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  In re RHEA BRODY LIVING TRUST, dated                                                                  Richard H. Bernstein
  January 17, 1978, as amended.                                                                         Elizabeth T. Clement
  _________________________________________                                                             Megan K. Cavanagh,
                                                                                                                         Justices

  ROBERT BRODY and JAY BRODY,
           Intervenors-Appellants,
                                                                     SC: 158599
  v                                                                  COA: 330871
                                                                     Oakland PC: 2015-361379-TV
  CATHY B. DEUTCHMAN,
            Petitioner-Appellee,
  and
  MICHAEL BARTON, Special Fiduciary,
             Intervenor.
  _________________________________________/

         On order of the Chief Justice, the motion of conservator and successor trustee Mary
  Lyneis to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  December 17, 2018, is accepted for filing. On further order of the Chief Justice, the motion
  of appellants to file a response to the amicus brief and the motion of appellee to file a
  response to the amicus brief and to appellants’ response are GRANTED. The responses
  filed by appellants and appellee on January 29, 2019, and February 1, 2019, respectively,
  are accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 14, 2019

                                                                                Clerk